DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears to recite the term “non-transitory” and thus obviate any interpretation of the claim as a signal per se (MPEP 2106.03 I.).
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
21. (Currently Amended) A non-transitory computer-readable storage medium storing code with instructions executable by a processor for cooling of an ion chain having multiple ions, comprising: code for generating repump beams configured to concurrently reset two or more of the ions in the ion chain; code for generating a sideband cooling laser beam for each of the two or more ions in the ion chain, each sideband cooling laser beam having a different frequency to cool a different motional mode using the respective ion; code for concurrently cooling two or more motional modes associated with the two or more ions in the ion chain using the respective sideband cooling laser beam and the respective ion until each of the two or more motional modes reaches a motional ground state; and code for performing a quantum computation using the ion chain after the two or more motional modes have reached the motional ground state.
non-transitory computer-readable storage medium of claim 21, wherein: the two or more ions in the ion chain include ions of two or more species, with the ions of one of the species being used for sympathetic cooling, the concurrently cooling of the two or more motional modes associated with the ions in the ion chain is performed using the two or more ions of the species used for sympathetic cooling, and the quantum computation is performed with the ions of one or more of the remaining species while the concurrent cooling is taking place.

Allowable Subject Matter
Claims 1-3, 5, 7, 8, 10-12, 14, 16-17, 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1, 10, 19, and 21, which recite similar features, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Applicant’s amendments and Remarks (1/26/2022) distinguish the instant claims from the best prior art, Rohde, whose disclosure is directed to single ion cooling (see page 8 concerning Rohde’s illumination of a single ion).
In re 2, 3, 5, 7, 8, 11, 12, 14, 16, 17, 20, and 22, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872